DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 06/02/2020, where claims 1-15 are currently pending.


Remarks 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotatable body configured to” in claim 1, “rotary operator is configured to” in claim 7, “playback device configured to” in claim 14, “audio visual (AV) device configured to” in claim 14, and “rotatable body configured to” in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., (US 20040057344 A1) (hereinafter Baumann) in view of Wreede et al., (US 5155605) (hereinafter Wreede).

claim 1, Baumann teaches an audio visual (AV) device (“A turntable stylus device 2 comprises…audio/visual output means operable to produce audio/visual effects”; Abstract) comprising: 
a drive circuit (drive means; ¶ [0014]); and 
5a rotatable body (recording medium 10; Abstract, figs. 1-5) configured to be driven by the drive circuit (“The recording medium may be rotated/moved on the turntable…by drive means”; ¶ [0014]) and configured to change a playback point of a sound signal representative of a series of sounds in accordance with a rotation of the rotatable body (“In use, the operator (DJ) starts the turntable 2 so that the record 10 rotates.  He then positions the second tone arm 3 so that the stylus 14 contacts the groove on the record 10 so that the music can be heard by an amplifier and speaker system”; ¶ [0039], figs. 1-5).
Baumann teaches a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced.  However, Baumann does not explicitly teach that the rotatable medium configured to display an image.
Wreede teaches a rotatable medium configured to display an image (“A disk cover is provided with a reflection-type hologram assembly having multiple exposure images therein”; Abstract).
Baumann and Wreede are analogous art to the claimed invention because they are concerning with interface with a rotatable medium (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Baumann and Wreede before them to substitute a rotating disk that provides holographic images as taught by Wreede for a 

Referring to claim 2, Baumann further teaches the AV device according to claim 1, wherein the rotatable body is a rotary operator rotatable by a user to change the playback point (“a disk jockey (DJ) operating the turntable 2 is able to manually cause the platter 12 and, hence, record 10 to rotate in an anti-clockwise direction.  The turntable 2 further consists of a single tone arm 4 which can be positioned at different places across the record 10 on the platter 12 as indicated by arrow ‘A’”; ¶ [0033], figs. 1-5).

Referring to claim 3, Baumann teaches a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced.  However, Baumann does not explicitly teach rotatable disk includes a manipulation surface, and the image is displayed on the manipulation surface.
Wreede further teaches rotatable disk includes a manipulation surface, and the image is displayed on the manipulation surface (“a standard disk 12 having a conventionally designed cover 14 mounted thereon…the cover 14 rotates with the disk 12 as the body 10 moves.  Also, as with many standard covers, the cover 14 has a flat exterior portion 15 that faces away from the disk 12.  The exterior portion 15 is utilized 

Referring to claim 7, Baumann further teaches the AV device according to claim 2, wherein the rotary operator is configured to be rotated by the drive circuit in conjunction with playback of the sound signal (“a turntable adapted to rotate a recording medium having audio data recorded thereon, the turntable comprising recording medium motion detection means operable to detect motion of the recording medium, and audio/visual output means operable to produce audio/visual effects in addition to, or instead of, those from the recording medium”; ¶ [0003], figs. 1-5; “The recording medium may be rotated/moved on the turntable either by drive means”; ¶ [0014], figs. 1-5).

Regarding claim 12, the instant claim recites the playback method performed by the audio visual device of claim 1; therefore, the same rationale of rejection is applicable. 

Regarding claim 14, the instant claim recites the playback system that performs the steps performed by the audio visual device of claim 1; therefore, the same rationale of rejection is applicable.  Claim 14 further includes the additional limitation of a playback device configured to play back a sound signal representative of a series of sounds.  Baumann further teaches such limitation (“In use, the operator (DJ) starts the turntable 2 so that the record 10 rotates.  He then positions the second tone arm 3 the music can be heard by an amplifier and speaker system”; ¶ [0039], figs. 1-5).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Wreede as applied to claim 3 above, and further in view of Erika Records, (“Glow In The Dark Vinyl Records”) (hereinafter Erika).

Referring to claim 4, Baumann teaches a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced.  However, Baumann does not explicitly teach a light source configured to irradiate the manipulation surface of the rotatable disk with light, 
…wherein irradiation from the light source causes the rotatable disk to display the image on the manipulation surface.
Wreede further teaches a light source configured to irradiate the manipulation surface of the rotatable disk with light, 
…wherein irradiation from the light source causes the rotatable disk to display the image on the manipulation surface (“The logo 17 is re-created by illumination of the hologram assembly 16 by either a sunlight source 28 or an artificial light source 26”; 4:21-30, fig. 1).
Baumann in view of Wreede teach a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced, and a light source providing light to a surface of the rotatable medium that causes holographic the…surface contains a phosphorescent material.
Erika teaches the…surface contains a phosphorescent material (“glow in the dark vinyl records”; 1:4-10).
Baumann, Wreede, and Erika are analogous art to the claimed invention because they are concerning with rotatable medium (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Baumann in view of Wreede and Erika before them to substitute a recording medium made of glow in the dark material as taught by Erika for a generic recording medium of Baumann in view of Wreede.  Because both Baumann in view of Wreede and Erika teach rotatable phonograph record, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of providing a rotatable phonograph record. The motivation would have been to enhance the user experience by providing recording medium that glows in the dark as suggested by Erika (1:5-10).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Wreede and Erika as applied to claim 4 above, and further in view of Ebay, (“Turntable Record Player LED Lamp Light HiFI+ fits Michell Pro-Ject Rega Technics”) (hereinafter Ebay).

claim 5, Baumann in view of Wreede and Erika teach a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced, and a light source providing light to a surface of the rotatable medium that causes holographic images to be reproduced, where the recording medium comprises glow in the dark material.  However, Baumann in view of Wreede and Erika do not explicitly teach the light source includes light emitters.
Ebay teaches the light source includes light emitters (18 LEDs; 2:15, 2:20).
Baumann, Wreede, Erika, and Ebay are analogous art to the claimed invention because they are concerning with devices for using rotatable medium (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Baumann in view of Wreede, Erika, and Ebay before them to substitute a plurality of light emitters as taught by Ebay for a generic artificial light source of Baumann in view of Wreede and Erika.  Because both Baumann in view of Wreede, Erika, and Ebay teach an artificial light source, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of providing light from an artificial light source. The motivation would have been to enhance energy usage and increase lifespan of the light source as suggested by Ebay (2:19).

Referring to claim 6, Baumann teaches a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced.   the light source 5arranged along a radial direction of the rotatable medium.
Wreede further teaches teach the light source 5arranged along a radial direction of the rotatable medium (“The illumination of the hologram assembly might be from a light source at the end of the needle arm”; 7:30-44, fig. 1.  The examiner notes as shown in figure 1, which is presented in a side view, the artificial light source 26 is mounted on an arm arranged along a radial direction of the phonograph record; fig. 1.)


Claims 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Wreede as applied to claims 1, 12, and 14 above, and further in view of DJ 10 Speed, (“MOD: JESSE DEAN DESIGNS JDDPTA-PCB TONE ARM KIT”) (hereinafter DJ).

Referring to claim 8, Baumann in view of Wreede teach a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced, and a light source providing light to a surface of the rotatable medium that causes holographic images to be reproduced.  However, Baumann in view of Wreede do not explicitly teach the image corresponds to the playback point.
DJ teaches the image corresponds to the playback point (“Fiberboard tone arm with built in led stylus light”; 1:27, figure in 5:9.  The examiner notes, Wreede teaches using an artificial light source casting onto a rotatable phonogram disk to 
Baumann, Wreede, and DJ are analogous art to the claimed invention because they are concerning with device for rotatable medium (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Baumann in view of Wreede and DJ before them to substitute a tone arm having integrated LED light source as taught by DJ for a generic tone arm of Baumann in view of Wreede.  Because both Baumann in view of Wreede and DJ teach a device with tone arm, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of providing a device that produce sound recorded on a rotatable disk. The motivation would have been to reduce complexity of the record player by integrating the light source directly into the tone arm assembly.

Referring to claim 9, Baumann teaches a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced.  However, Baumann does not explicitly teach the image…in a waveform of the sound signal.
the image…in a waveform of the sound signal (“The image displayed can be as simple as the title and name of the artist which (as can be seen from the following discussion) will apparently remain stationary and therefore legible as the disk is rotated.  Alternately, the image could be a (very) short sequence showing an object with motion relating to the subject or artist on the record”; 5:28-35.  The examiner notes, various designs can be used for the hologram image as disclosed by Wreede; therefore, it is merely a design choice of the designer of the hologram to use wave form of sound signal as the hologram images.)
	The combination of Baumann, Wreede, and DJ teach producing image that corresponds to a playback point as discussed in claim 8 above.  Therefore, the combination of teachings from Baumann, Wreede, and DJ teach all of the limitations above.

Referring to claim 10, Baumann further teaches the AV device according to claim 8, wherein: 
the sound signal is a signal representative of a piece of music (“In use, the operator (DJ) starts the turntable 2 so that the record 10 rotates.  He then positions the second tone arm 3 so that the stylus 14 contacts the groove on the record 10 so that the music can be heard by an amplifier and speaker system”; ¶ [0039], figs. 1-5).
Baumann teaches a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced.  However, Baumann does not explicitly teach the image.
the image (“A disk cover is provided with a reflection-type hologram assembly having multiple exposure images therein”; Abstract).
Baumann in view of Wreede teach a turntable stylus device comprising drive means to rotate a recording medium, which causes music to be reproduced, and a light source providing light to a surface of the rotatable medium that causes holographic images to be reproduced.  However, Baumann in view of Wreede do not explicitly teach a portion that corresponds to the playback point in lyrics of the piece of music.
DJ further teaches the image includes a portion that corresponds to the playback point in 20lyrics of the piece of music (“Fiberboard tone arm with built in led stylus light”; 1:27, figure in 5:9.  The examiner notes, it is the fundamental how a record player works by dragging the stylus on a tone arm across the recording medium to reproduce the music, which is sang one lyric at a time; therefore, the point of the record directly beneath the stylus is the playback point in lyrics of the corresponding music.  
The combination of teachings of the record player of Baumann, the hologram images produced by an artificial light on a rotatable phonogram of Wreede, and the artificial light integrated into the tone arm of DJ teach all of the limitations above.) Referring to claim 11, Baumann further teaches …another playback point prior to the playback point (“the turntable is adapted to rotate in either a clockwise or anti-clockwise direction”; ¶ [0014].  The examiner notes, a record player inherently spins the record in clockwise direction; therefore, when the record spins in the anti-clockwise direction, it is playing backwards, e.g. to a playback point prior to the current playback point.)
The combination of Baumann, Wreede, and DJ teach presenting image that corresponds to a playback point as discussed in claim 8 above.  As such, the combination of teachings from Baumann, Wreede, and DJ teach all of the limitations above.
Referring to claim 11, Baumann further teaches …another playback point prior to the playback point (“the turntable is adapted to rotate in either a clockwise or anti-clockwise direction”; ¶ [0014].  The examiner notes, a record player inherently spins the record in clockwise direction; therefore, when the record spins in the anti-clockwise direction, it is playing backwards, e.g. to a playback point prior to the current playback point.)


Regarding claim 13, the instant claim recites the playback method performed by the audio visual device of claim 8; therefore, the same rationale of rejection is applicable. 

Regarding claim 15, the instant claim recites the playback system that performs the steps performed by the audio visual device of claim 8; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 3672687 (Ben Daniel) – discloses an audio playback apparatus comprising a tone arm suited for random access of information recorded on a record.
US 3584883 (Horstmann) – discloses a record player that is suited for playing a selected side of a disc record.
US 4147365 (Kurata) – discloses a record player comprising a light source that irradiate light to be reflected in the vicinity of a tone arm.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142